Citation Nr: 1146430	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  06-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for atrial fibrillation, to include as secondary to diabetes mellitus type II. 

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II. 



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for diabetes mellitus, atrial fibrillation, and hypertension.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of this hearing has been associated with the Veteran's claims folder.  In December 2009, the Board remanded the claims for additional development.  In June 2010, the Board issues a decision denying the claims.

The appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, an April 2011 Order of the Court remanded the claims for readjudication in accordance with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Initially, the Board notes that the Veteran had active service in the Republic of Vietnam during the Vietnam war, and, as such, was presumptively exposed to herbicides therein.  38 U.S.C.A. § 1116.  Furthermore, diabetes mellitus is one of the conditions presumptively associated with such exposure. 38 C.F.R. § 3.307. 

In this case, however, it remains unclear whether the Veteran is currently diagnosed with diabetes mellitus.  Although the available VA and private treatment records do not demonstrate a definitive diagnosis of diabetes mellitus, and no such diagnosis was made on December 2005 VA examination, the Veteran testified at his October 2009 hearing that he was in fact diagnosed with diabetes and that his diabetes was currently diet-controlled.  When reviewing the December 2005 VA examination, it appears as though the examiner may not have had access to records needed in order to determine whether the Veteran in fact carried a diagnosis of diabetes mellitus at that time.  Thus, in order to fairly asses the Veteran's claim for service connection for diabetes mellitus, a remand is necessary in order to obtain all available treatment records and to provide the Veteran with a thorough VA examination and opinion on the matter.

With regard to the Veteran's claims for service connection for atrial fibrillation and hypertension, because the Veteran is claiming that those conditions were caused or aggravated by his diabetes mellitus, such claims are inextricably intertwined with the claim for service connection for diabetes mellitus, as the resolution of that claim might have bearing upon the claims for service connection for atrial fibrillation and  hypertension.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Lastly, although the February 2010 supplemental statement of the case states that a December 2009 development letter was sent to the Veteran in accordance with the directives of the December 2009 remand, the letter does not appear to be located in the claims file at this time.  As such, because the Veteran should receive adequate notice as to the elements of secondary service connection, further notice should be sent on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish his claims for service connection for atrial fibrillation and hypertension on a secondary basis and, as relevant to all claims, the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Request that the Veteran identify any outstanding treatment records relevant to all of his claims for service connection for diabetes, atrial fibrillation, and hypertension.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records dated since December 2009.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Schedule the Veteran for a VA examination to ascertain whether the Veteran currently suffers from diabetes mellitus, and, if so, whether there is a relationship between his diabetes mellitus and his atrial fibrillation and hypertension.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide the following opinions:

a)  Does the Veteran have a current diagnosis of diabetes mellitus, type II?  If so, determine the approximate date of onset of the disease.

b)   If the Veteran has a current diagnosis of diabetes mellitus, is it as least as likely as not (50 percent probability or greater) that the Veteran's hypertension and atrial fibrillation (or other diagnosed heart disease) were caused or aggravated by his diabetes mellitus?  In so determining, the examiner should take into account the Veteran's history of heart disease and hypertension, documented in the claims file and in the form of his personal report.

c)  Is it as least as likely as not (50 percent probability or greater) that the Veteran's hypertension and/or his atrial fibrillation (or other diagnosed heard disease) were caused or related to the Veteran's active military service, or had their onset in service?

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


